        Case 1:21-cv-00976-VM Document 11-1 Filed 06/03/21 Page 1 of 11




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
_____________________________________

JIAXING LEADOWN FASHION CO. LTD.,                            CASE NO. 21-CV-00976-VM

               Plaintiff,
       v.

LYNN BRANDS, LLC, SHAWN WANG,
and CATHY WANG,

            Defendants.
_____________________________________

                       DECLARATION OF MICHAEL J SHEPPEARD

               I, Michael J Sheppeard, an attorney admitted to practice in this Court, declare

pursuant to 28 U.S.C. §1746, under penalty of perjury under the laws of the United States of

America, that the following is true and correct:

       1.      I am an attorney with Scarinci Hollenbeck LLC (the “Firm”) and am admitted to

practice in this Court. I am familiar with the facts and circumstances of the proceedings described

herein and the documents attached hereto. I submit this declaration in support of the Firm’s

application, pursuant to the Local Rules of the United States District Courts for the Southern and

Eastern Districts of New York, Local Civil Rule 1.4 (hereinafter, “Local Rules”), for leave to

withdraw as Defendants’ attorneys of record herein and for the appurtenant relief sought therewith.

       2.      Annexed hereto as Exhibit 1 is the affirmation of Howard Bader, Esq. (“Bader

Affirmation”) setting forth the basis of the application to be relieved as counsel in more detail,

which stems from a conflict of interest as a result of certain allegations made on behalf of certain

of the Defendants herein, as well as other grounds, including, but not limited to, non-payment.
         Case 1:21-cv-00976-VM Document 11-1 Filed 06/03/21 Page 2 of 11




        3.     Like Howard Bader, I too was an attorney with Ballon Stoll Bader & Nadler, P.C.

(“BSBN”), then located at 729 Seventh Avenue, New York, New York 10019 until 15 August

2020, when I then joined the Firm. The Defendants followed, moving their representation to the

Firm.

        4.     As described more fully in the Declaration of Howard Bader, in a fee dispute with

BSBN, certain allegations were made on behalf of one or more of the Defendants herein

concerning work performed while at BSBN by myself and others, in a lawsuit now pending in the

Southern District of New York.

        5.     These allegations, while being absolutely and wholly untrue, have created a conflict

of interest here with this Firm’s representation of Defendants, thereby requiring the termination of

the attorney-client relationship and withdrawal from any and all representation of the Defendants

by the Firm, including this one.

        6.     Current Posture. As the Court may recall, after initiating the informal process

concerning the motion to dismiss for the individual defendants and certain claims that Defendants

submitted were improperly plead and/or legally and/or factually deficient, the Plaintiff herein

repled. Believing that amended pleading to be deficient as well, the informal process was again

initiated, with Plaintiff having sent its response to the Defendants’ objections yesterday evening.

        7.     Given the allegations made by the Defendants which gave rise to the conflict of

interest, it is submitted that it would not be appropriate for the Firm to respond to the Plaintiff’s

submission and such response would be better suited Defendants’ next counsel. As such, it is

respectfully requested that the court stay this matter pending determination of the instant

application and any stay that may be granted as a part of such relief.
        Case 1:21-cv-00976-VM Document 11-1 Filed 06/03/21 Page 3 of 11




       8.      As is more fully set forth in the Declaration of Howard Bader, given the conflict of

interest here which has been found to seemingly mandate the granting of an application to

withdraw (See Rivardeneria v NY City Health & Hosps. Corp., 306 AD2d 394, 395 (2d Dept

2003)), together with the issues, including but not limited to non-payment, there has been a

complete breakdown of the attorney-client relationship, which also supports the relief sought

herein. See Marciano v. DCH Auto Group, 2016 WL 11703590, at *2 (S.D.N.Y. Feb. 2, 2016)

(granting motion to withdraw where the party professed their desire to continue representation

with then current attorney, after representing facts to the Court that demonstrating a complete

rupture of the attorney-client relationship had occurred); Benvenisti v. City of New York, 2006 WL

44039, at *1 (S.D.N.Y. Jan. 6, 2006) (finding that “[a]lthough [the client] opposes the application

to withdraw it is clear that the attorney-client relationship has broken down, and that the attorney

and client lack a certain amount of trust in each other. Under these conditions a termination of the

relationship would be in the best interest of both.”); Callahan v. Consol. Edison Co. of New York,

Inc., 2002 WL1424593, at *2 (S.D.N.Y July 1, 2002) (granting motion to withdraw where “the

statements made in open court . . . demonstrate that irreconcilable differences exist between [the

client] and her counsel”).

       9.      The undersigned is unaware of any instance where the stay of the of the proceedings

would produce an undue hardship to the opposing party given the state of the litigation.

       10.     The Firm has not previously moved for the relief sought herein and has conferred

with the adversary concerning this application.
        Case 1:21-cv-00976-VM Document 11-1 Filed 06/03/21 Page 4 of 11




I declare, certify, verify, and state under penalty of perjury under the laws of the United States

that the foregoing is true and correct.

Dated: New York, New York
       03 June 2021


                                             SCARINCI HOLLENBECK, LLC


                                             By:__________________________________
                                             Michael J Sheppeard
                                             msheppeard@sh-law.com
                                             Attorneys for Defendants
                                             589 8th Avenue – 16th Fl
                                             New York, New York 10018
                                             212.286.0747
            Case 1:21-cv-00976-VM Document 11-1 Filed 06/03/21 Page 5 of 11




                          DECLARATION OF HOWARD D. BADER

       I, Howard D Bader, Esq., an attorney admitted to practice in this Court, declare pursuant to

28 U.S.C. §1746, under penalty of perjury under the laws of the United States of America, that the

following is true and correct:

       1.       I am an attorney with Scarinci Hollenbeck LLC (the “Firm”), the managing partner

of the New York City Office, and am admitted to practice in this Court. I am familiar with the facts

and circumstances of the proceedings described herein and the documents attached hereto. I submit

this declaration in support of the Firm’s application, pursuant to the Local Rules of the United States

District Courts for the Southern and Eastern Districts of New York, Local Civil Rule 1.4

(hereinafter, “Local Rules”), for leave to withdraw as Defendants’ attorneys of record herein and

for the appurtenant relief sought therewith.

       3.       I was the managing partner of the law firm of Ballon Stoll Bader & Nadler, P.C.

(“BSBN”), located at 729 Seventh Avenue, New York, New York 10019 until 15 August 2020,

when I then joined the Firm. While at BSBN, I, together with others at BSBN, represented the

Defendants. When I joined the Firm, the Defendants chose to transfer its files to the Firm and

entered into an engagement letter with the Firm.

       4.       Over the last several months, there have been significant communications with the

Defendants concerning the outstanding amounts due and owing, their payment obligations, and

attempts to make suitable arrangements with the Firm for this and the other matters being handled

by the Firm.

       5.       While the Firm was attempting to reach and finalize payment arrangements, the Firm

was shocked to learn of certain allegations made on behalf of one or more of the Defendants

concerning work performed while at BSBN by myself and others here at the Firm in a lawsuit



                                                                                                     1
            Case 1:21-cv-00976-VM Document 11-1 Filed 06/03/21 Page 6 of 11




between BSBN, which is seeking payment of outstanding fees, and certain of the Defendants now

pending in the Southern District of New York.

       6.       These allegations, while being absolutely and wholly untrue, have created a conflict

of interest here with this Firm’s representation of Defendants, thereby requiring the termination of

the attorney-client relationship and withdrawal from any and all representation of the Defendants

by the Firm.

       7.       Notice of the forgoing conflict and disengagement was given to Plaintiff on 31 May

2021 via email. The transmittal email is annexed hereto as Exhibit A. The letter has not been

annexed to such transmittal letter in order to preserve any attorney-client privilege that may attach

thereto. After sending the letter, the firm was in contact with the Defendants to determine its

intentions moving forward, including whether alternate counsel would be substituting into this and

the other matters but did not hear from them as to how they intended to move forward.

       8.       The pending informal motion to dismiss process has now made this relief urgent

which is why the Firm is moving via an order to show cause and the stay sought.

       9.       Additionally, as mentioned above, the Defendants have not abided by the

engagement agreement with the Firm and their payment obligations thereunder thereby causing

additional irreparable deterioration of the attorney-client relationship. See 22 NYCRR 1200, Rule

1.16 (“[A] lawyer may withdraw from representing a client when . . . the client deliberately

disregards an agreement or obligation to the lawyer as to expenses or fees.”). Despite numerous

requests, Defendants have not made suitable payment arrangements for the past due amounts or to

secure any future services. At this juncture, Defendants owe the Firm approximately $191,977.94

(in the aggregate) for the numerous matters that the Firm is handling for time billed through the end

of April, which excludes work in progress for the month of May (these invoices have been excluded



                                                                                                   2
         Case 1:21-cv-00976-VM Document 11-1 Filed 06/03/21 Page 7 of 11




in order to preserve any attorney client privilege that may attach thereto). The Firm is currently in

the process of seeking to be relieved as counsel in each of these matters.

       10.     By failing to adequately communicate with the Firm as to the payment arrangements

and otherwise, there has been further irreparable deterioration of the attorney-client relationship

with the Defendants that have rendered the representation of Defendants impossible to carry out

here and requires the Firm to withdraw here. See 22 NYCRR 1200, Rule 1.16 (“[T]he client fails

to cooperate in the representation or otherwise renders the representation unreasonably difficult for

the lawyer to carry out employment effectively”).

       11.     Local Rule 1.4 provides that:

               An attorney who has appeared as attorney of record for a party may
               be relieved or displaced only by order of the Court and may not
               withdraw from a case without leave of the Court granted by order.
               Such an order may be granted only upon a showing by affidavit or
               otherwise of satisfactory reasons for withdrawal or displacement
               and the posture of the case, including its position, if any, on the
               calendar, and whether or not the attorney is asserting a retaining or
               charging lien. All applications to withdraw must be served upon the
               client and (unless excused by the Court) upon all other parties.

       12.     New York Rule of Professional Conduct 1.16(c)(7) provides that a lawyer may

withdraw if “the client fails to cooperate in the representation or otherwise renders the

representation unreasonably difficult for the lawyer to carry out employment effectively.” See 22

NYCRR 1200, Rule 1.16. In line with this, Courts in this and the Eastern District have found that

withdrawal is warranted in such instances where the representation is unreasonably difficult to carry

out employment effectively. See Farmer v. Hyde Your Eyes Optical, Inc., 60 F. Supp. 3d 441, 445

(S.D.N.Y. 2014) (quoting Lawrence Aviation Indus., 2011 WL 601415, at *1 (E.D.N.Y. Feb. 11,

2011) (internal quotation marks and alterations omitted)).




                                                                                                   3
         Case 1:21-cv-00976-VM Document 11-1 Filed 06/03/21 Page 8 of 11




       13.     Under New York law, an attorney may terminate the attorney-client relationship at

any time for a good cause upon sufficient notice. See Rivardeneria v NY City Health & Hosps.

Corp., 306 AD2d 394, 395 (2d Dept 2003). This includes a variety of grounds, such as nonpayment

and even the potential of a conflict of interest. Paez v. Varveris, 2004 NYLJ LEXIS 2072, *7, (NY

Civ., Kings County 13 May 2014) citing See Rivardeneria v NY City Health & Hosps. Corp., 306

AD2d 394, 395 (2d Dept 2003). Further, it has been held that the failure to grant an application to

withdraw when faced with a potential conflict of interest is an improvident exercise of discretion

in the state courts. See Rivardeneria v NY City Health & Hosps. Corp., 306 AD2d 394, 395 (2d

Dept 2003).

       14.     Withdrawal has further been permitted when a plaintiff represented to the court that

there is a complete breakdown of the attorney-client relationship. See Marciano v. DCH Auto

Group, 2016 WL 11703590, at *2 (S.D.N.Y. Feb. 2, 2016) (granting motion to withdraw where the

party professed their desire to continue representation with then current attorney, after representing

facts to the Court that demonstrating a complete rupture of the attorney-client relationship had

occurred); Benvenisti v. City of New York, 2006 WL 44039, at *1 (S.D.N.Y. Jan. 6, 2006) (finding

that “[a]lthough [the client] opposes the application to withdraw it is clear that the attorney-client

relationship has broken down, and that the attorney and client lack a certain amount of trust in each

other. Under these conditions a termination of the relationship would be in the best interest of

both.”); Callahan v. Consol. Edison Co. of New York, Inc., 2002 WL1424593, at *2 (S.D.N.Y July

1, 2002) (granting motion to withdraw where “the statements made in open court . . . demonstrate

that irreconcilable differences exist between [the client] and her counsel”).

       15.     Here, given the allegations made by one or more of the Defendants in the other

referenced proceeding involving my prior firm, there are irreconcilable differences that have



                                                                                                    4
           Case 1:21-cv-00976-VM Document 11-1 Filed 06/03/21 Page 9 of 11




ruptured the attorney-client relationship. These allegations prevent the Firm from continuing

representation of the Defendants in any manner.

       16.     Additionally, Defendants have not abided by the engagement agreement with the

Firm and their payment obligations thereunder thereby causing additional irreparable deterioration

of the attorney-client relationship. Despite numerous requests, Defendants have not made suitable

payment arrangements for the past due amounts or to secure any future services.

       17.     By failing to adequately communicate with the Firm concerning the same, there has

been further irreparable deterioration of the attorney-client relationship with the Defendants. The

foregoing facts have rendered the representation of Defendants impossible to carry out here and

requires the Firm to withdraw here. See 22 NYCRR 1200, Rule 1.16. “It is well established that

lack of cooperation and communication by a client, and refusal to pay fees, are sufficient reasons

for granting withdrawal.” Trustees of the Mason Tenders Dist. Council Welfare Fund v Acoustic

Tech. Inc., 2002 US Dist LEXIS 12004, at *4 [SDNY July 2, 2002, 01 Civ. 2315 (DC)])

       18.     It is submitted that based upon the foregoing, that the termination of the attorney-

client relationship between the Firm and Defendants is required and even if such was not absolutely

required, such relationship has irreparably deteriorated and the application to withdraw should be

granted.

       19.     The undersigned is unaware of any instance where the stay of the of the proceedings

would produce an undue hardship to the opposing party given the state of the litigation.

       20.     The Firm has not previously moved for the relief sought herein.

       WHEREFORE, for the foregoing reasons set forth herein, it is respectfully requested that

requested relief by Firm be granted in its entirety and that the Firm be granted such other and further

relief as the Court deems just and proper.



                                                                                                     5
        Case 1:21-cv-00976-VM Document 11-1 Filed 06/03/21 Page 10 of 11




I declare, certify, verify, and state under penalty of perjury under the laws of the United States

that the foregoing is true and correct.

Dated: New York, New York
       03 June 2021
                                            SCARINCI HOLLENBECK LLC



                                                    ____________________________________
                                            By:     Howard D. Bader
                                                    589 8th Avenue
                                                    16th Fl
                                                    New York, NY 10018




                                                                                                6
                Case 1:21-cv-00976-VM Document 11-1 Filed 06/03/21 Page 11 of 11


Michael Sheppeard

From:                            Howard Bader
Sent:                            Monday, May 31, 2021 7:58 PM
To:                              Cathyvietmy@gmail.com
Cc:                              Accounting Dept; Michael Sheppeard; Howard Bader; Nancy Fernandez; Katerin Traugh
Subject:                         Lynn Brands Disengagement Letter (005)
Attachments:                     Lynn Brands Disengagement Letter (005).pdf


Please see the attached letter from my Firm. Thank you.




                                                          1
